PER CURIAM.
Appellant alleges and appellee concedes the court erred in assessing costs without notice or an opportunity to be heard. This is error. Wood v. State, 544 So.2d 1004 (Fla.1989). See also Holmes v. State, 547 So.2d 695 (Fla. 5th DCA 1989); Norden v. State, 548 So.2d 303 (Fla. 5th DCA 1989); Clarke v. State, 547 So.2d 1298 (Fla. 5th DCA 1989); Donohue v. State, 547 So.2d 1047 (Fla. 5th DCA 1989).
The conviction and sentence are affirmed; the costs order is reversed.
AFFIRMED in part; REVERSED in part.
DAUKSCH, GOSHORN and HARRIS, JJ., concur.